Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 18, 2007, among Brooke Credit Corporation (formerly known as Oakmont
Acquisition Corp.), a Delaware corporation (the “Company”), Brooke Corporation
(“Parent”), and, solely for purposes of Section 4.c. in their respective
capacities as parties to the Other Registration Rights Agreements (as defined in
Section 4.c.), the various parties identified as “Other Holders” on the
signature pages hereto.

WHEREAS, the parties have agreed to enter into this Agreement in connection
with, and as a condition to the Closing under, the Amended and Restated
Agreement and Plan of Merger, dated as of April 30, 2007, by and among the
Company, Brooke Credit Corporation (“Brooke Credit”), a Kansas corporation, and
Parent (the “Merger Agreement);

WHEREAS, pursuant to the Merger Agreement Brooke Credit, a subsidiary of Parent,
has merged with and into Oakmont Acquisition Corp. with Oakmont Acquisition
Corp. remaining as the surviving corporation and changing its name to Brooke
Credit Corporation; and

WHEREAS, pursuant to the Merger Agreement and concurrently with the execution of
this Agreement, Parent is acquiring from the Company shares of the Company’s
common stock, par value $0.01 per share (“Common Stock”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Parent agree as
follows:

1. Definitions. In addition to the terms defined elsewhere in this Agreement,
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Merger Agreement, and (b) the following terms have
the meanings indicated:

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in New York City are authorized or required by law or other
governmental action to close.

“Commission” means the U.S. Securities and Exchange Commission.

“Demand Registration Statement” means a Registration Statement filed or to be
filed pursuant to Section 2 or pursuant to a written Holder Request pursuant to
Section 3.

“Holder” means any holder, from time to time, of Registrable Securities,
including Parent, any of its Affiliates, and any of their transferees.

“Holder Request” means a request from Holders that in the aggregate possess a
majority of the Registrable Securities outstanding as of the date of such
request, that such Holders intend to engage in an underwritten offering of
Registrable Securities.

“Losses” means any and all damages, fines, penalties, deficiencies, liabilities,
claims, losses (including loss of value), judgments, awards, settlements, taxes,
actions,



--------------------------------------------------------------------------------

obligations and costs and expenses in connection therewith (including, without
limitation, interest, court costs and fees and expenses of attorneys,
accountants and other experts, and any other expenses of litigation or other
Proceedings (including costs of investigation, preparation and travel) or of any
default or assessment).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggy-Back Registration Statement” means a Registration Statement filed or to
be filed pursuant to which the Company has received one or more written requests
to participate pursuant to Section 4.

“Proceeding” means an action, claim, suit, grievance, arbitration, complaint,
notice of violation, investigation or proceeding (including, without limitation,
an investigation or partial proceeding, such as a deposition).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rules 430A, 430B or 430C promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

“Registrable Securities” means any Common Stock issued or issuable to Parent or
any of its Affiliates pursuant to the Merger, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.

“Registration Statement” shall mean any registration statement to be filed under
the Exchange Act, which covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the Prospectus included therein, all
amendments and supplements to such Registration Statement, including pre- and
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

“Rule 144,” “Rule 415,” “Rule 424” and “Rule 461” means Rule 144, Rule 415, Rule
424 and Rule 461, respectively, promulgated by the Commission pursuant to the
Securities Act, as such Rules may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Shelf Registration Statement” means a Registration Statement filed or to be
filed pursuant to Section 2.

 

2



--------------------------------------------------------------------------------

“Trading Day” means (a) any day on which the Common Stock is listed or quoted,
and traded on a Trading Market, or (b) if the Common Stock is not then listed or
quoted on a Trading Market, then any Business Day.

“Trading Market” means any national exchange on which the Common Stock is listed
or quoted.

2. Shelf Registration. In connection with the expiration of the sale
restrictions contained in the Lock-up Agreement(s) of even date herewith (the
date of such expiration is referred to herein as the “Expiration Date”)
delivered by any Holder to the Company, the Company shall prepare and file with
the Commission a “Shelf” Registration Statement covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 (the “Shelf Registration Statement”). Such Shelf Registration
Statement shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance herewith as the
Holders may consent) and shall contain (except if otherwise directed by the
Holders) the “Plan of Distribution” attached hereto as Annex A. The Company
shall use its best efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, and in any event not later than the second anniversary of the
date of this Agreement and shall use its best efforts to keep such Shelf
Registration Statement continuously effective under the Securities Act until the
earlier of (i) the date on which all Registrable Securities are eligible for
sale under paragraph (k) of Rule 144 without any volume, manner of sale or other
restrictions and (ii) when all Registrable Securities covered by such Shelf
Registration Statement have been sold (the “Effectiveness Period”). The Company
shall notify each Holder in writing promptly (and in any event within one
Trading Day) after receiving notification from the Commission that a
Registration Statement has been declared effective.

3. Demand Registration.

a. If at any time after the Expiration Date the Company shall receive a written
Holder Request that the Company file a registration statement under the
Securities Act, then the Company shall, within ten (10) days of the receipt
thereof, give written notice of such request to all Holders and, subject to the
limitations of Section 3(b) below, shall file (as expeditiously as practicable,
and in any event within thirty (30) days of the receipt of such request) and use
its commercially reasonable best efforts to have declared effective, a
registration statement under the Securities Act with respect to all Registrable
Securities which the Holders request to be registered within eighteen (18) days
of the mailing of such notice by the Company in accordance with Section 9(e)
below.

b. The right of any Holder to include such Holder’s Registrable Securities in a
registration effected pursuant to a Holder Request shall be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting (unless otherwise mutually
agreed by a majority in interest of the Holders participating in the
underwriting and such Holder) to the extent provided herein. A majority in
interest of the Holders of Registrable Securities participating in the
underwriting, in consultation with the Company, shall select the managing
underwriter or underwriters in such underwriting.

 

3



--------------------------------------------------------------------------------

All Holders proposing to distribute their securities through such underwriting
shall (together with the Company as provided in Section 5(l)) enter into an
underwriting agreement in customary form with the underwriter or underwriters so
selected for such underwriting by a majority in interest of such Holders;
provided, however, that no Holder (or any of their assignees) shall be required
to make any representations, warranties or indemnities except as they relate to
such Holder’s ownership of shares and authority to enter into the underwriting
agreement and to such Holder’s intended method of distribution, and the
liability of such Holder shall be limited to an amount equal to the net proceeds
from the offering received by such Holder. Notwithstanding any other provision
of this Section 3, if the underwriter advises a Holder that marketing factors
require a limitation of the number of shares to be underwritten, then the Holder
shall so advise the Company and the Company shall so advise all Holders of
Registrable Securities which would otherwise be underwritten pursuant hereto,
and the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated as follows: (i) first, among holders of
Registrable Securities that have elected to participate in such underwritten
offering, in proportion (as nearly as practicable) to the aggregate amount of
Registrable Securities held by all such holders, until such holders have
included in the underwriting all shares requested by such holders to be
included, and (ii) thereafter, among all other holders of Common Stock, if any,
that have the right and have elected to participate in such underwritten
offering, in proportion (as nearly as practicable) to the amount of shares of
Common Stock owned by such holders. Without the consent of a majority in
interest of the Holders of Registrable Securities participating in a
registration referred to in Section 3(a), no securities other than Registrable
Securities shall be covered by such registration if the inclusion of such other
securities would result in a reduction of the number of Registrable Securities
covered by such registration or included in any underwriting or if, in the
opinion of the managing underwriter, the inclusion of such other securities
would adversely impact the marketing of such offering.

c. The Company shall be obligated to effect only one (1) registration (and only
if such registration would include Registrable Securities with an aggregate
value of at least ten million dollars ($10,000,000), calculated using the
closing price of the Company’s Common Shares on the Trading Market on the date
preceding the date of the Holder Request) pursuant to Holder Requests under this
Section 3 (an offering which is not consummated shall not be counted for this
purpose).

d. Notwithstanding the foregoing, if the Company shall furnish to the Holders
requesting a registration statement pursuant to this Section 3, a certificate
signed by the chief executive officer of the Company stating that in the good
faith judgment of the Board of Directors of the Company, it would be seriously
detrimental to the Company and its stockholders for such registration statement
to be filed by reason of a material pending transaction and it is therefore
essential to defer the filing of such registration statement, the Company shall
have the right to defer such filing for a period of not more than ninety
(90) days after receipt of the Holder Request provided, however, that the
Company may not utilize this right more than once in any twelve (12) month
period.

 

4



--------------------------------------------------------------------------------

4. Piggy-Back Registrations.

a. At anytime after the Expiration Date, if (but without any obligation to do so
under this Agreement) the Company proposes to register any of its Common Shares
under the Securities Act in connection with the public offering of such
securities solely for cash (other than a registration on Form S-8 (or similar or
successor form) relating solely to the sale of securities to participants in a
Company stock plan or to other compensatory arrangements to the extent
includable on Form S-8 (or similar or successor form), or a registration on Form
S-4 (or similar or successor form)), the Company shall, at such time, promptly
give each Holder written notice of such registration. Upon the written request
of each Holder received by the Company within ten (10) Trading Days after
mailing of such notice by the Company in accordance with Section 9(e), the
Company shall use its best efforts to cause to be registered under the
Securities Act all of the Registrable Securities that each such Holder (the
“Electing Holders”) has requested to be registered. The Company shall have no
obligation under this Section 4 to make any offering of its securities, or to
complete an offering of its securities that it proposes to make.

b. If the managing underwriter or underwriters for an offering made pursuant to
a Piggy-Back Registration Statement that is to be underwritten advise the
Company in writing that marketing factors require a limitation of the number of
shares to be underwritten, then the Company shall so advise the Electing
Holders, and the number of shares of Common Stock that may be included in the
underwriting shall be allocated as follows:

i. If the registration is undertaken for the Company’s account, then:

(1) first, to the Company;

(2) second, to (A) the “Holders” of “Registrable Securities” under the
Registration Rights Agreement, dated as of July 18, 2005, by and among Oakmont
Acquisition Corp. (“Oakmont”) and the Investors listed on the signature page
thereto (the “Founders Registration Rights Agreement”), (B) the holders of
“Registrable Securities” under the Warrant, dated as of October 31, 2006, issued
by the Brooke Credit Corporation, the predecessor of the Company, to Falcon
Mezzanine Partners II, LP (the “Falcon Warrant”), (C) the holders of
“Registrable Securities” under the Warrant, dated as of October 31, 2006, issued
by Brooke Credit Corporation, the predecessor of the Company, to JZ Equity
Partners PLC (the “JZ Warrant”), and (D) the holders of “Registrable Securities”
under the Warrant, dated as of October 31, 2006, issued by Brooke Credit
Corporation, the predecessor of the Company, to FMP II Co-Investment, LLC (the
“FMP Warrant”), in each case that exercise piggy-back registration rights under
the applicable agreement, and in proportion (as nearly as practicable) to the
aggregate amount of “Registrable Securities” held by all such holders(all such
holders of “Registrable Securities” under the Founders Registration Rights
Agreement, the Falcon Warrant, the JZ Warrant, and the FMP Warrant are
collectively referred to herein as the “Electing Oakmont/Falcon/JZ Holders”);

 

5



--------------------------------------------------------------------------------

(3) third, to (A) the “Holders” of “Registrable Securities” under the Unit
Purchase Option, dated as of July 18, 2005, granted by Oakmont, to Morgan
Joseph & Co., Inc. (the “Unit Purchase Option”), and (B) the holders of
“Registrable Securities” under the Warrant, dated as of October 31, 2006, issued
by Brooke Credit Corporation, the predecessor of the Company, to Morgan Joseph &
Co., Inc. (the “Morgan Joseph Warrant”), in each case that exercise piggy-back
registration rights under the applicable agreement, and in proportion (as nearly
as practicable) to the aggregate amount of “Registrable Securities” held by all
such holders (all such holders of “Registrable Securities” under the Unit
Purchase Option, and the Morgan Joseph Warrant are collectively referred to
herein as the “Electing Morgan Joseph Holders”);

(4) fourth, to the Electing Holder under this Agreement, in proportion (as
nearly as practicable) to the aggregate amount of “Registrable Securities” held
by all such holders; and

(5) fifth, to any other holders of Common Stock that have exercised written
contractual piggy-back registration rights granted by the Company;

ii. If the registration is a “demand” registration under any “Other Registration
Rights Agreement” (as defined in Section 4.c. below), then:

(1) first, to the demanding or requesting persons, as applicable;

(2) second, to the Company;

(3) third, to the Electing Oakmont/Falcon/JZ Holders;

(4) fourth, to the Electing Morgan Joseph Holders;

(5) fifth, to the Electing Holders under this Agreement, in proportion (as
nearly as practicable) to the aggregate amount of “Registrable Securities” held
by all such holders; and

(6) sixth, to any other holders of Common Stock that have exercised written
contractual piggy-back registration rights granted by the Company; and

iii. If the registration statement is a “demand” registration statement
undertaken at the demand of persons other than one or more of the Other Holders
(as defined below), then:

(1) first, to the demanding persons;

 

6



--------------------------------------------------------------------------------

(2) second, to the Company;

(3) third to the Electing Oakmont/Falcon/JZ Holders;

(4) fourth, to the Electing Morgan Joseph Holders;

(5) fifth, to the Electing Holders under this Agreement, in proportion (as
nearly as practicable) to the aggregate amount of “Registrable Securities” held
by all such holders; and

(6) sixth, to any other holders of Common Stock that have exercised written
contractual piggy-back registration rights with the Company.

c. The holders of Registrable Securities under the Founders Registration Rights
Agreement, the Unit Purchase Option, the Falcon Warrant, the JZ Warrant, the FMP
Warrant and the Morgan Joseph Warrant (such holders are herein referred to as
the “Other Holders,” and such agreements and instruments are herein referred to
as the “Other Registration Rights Agreements”), hereby agree that, to the extent
any provision or term of any of the Other Registration Rights Agreements is
inconsistent with the provisions and terms of Section 4.b. above, such Other
Registration Rights Agreement is hereby amended and modified to conform in all
respects to the provisions and terms of Section 4.b. above. Except as so amended
and modified, each of the Other Registration Rights Agreements shall remain in
full force and effect in accordance with their original terms. This Section 4.c.
is binding upon the successors and assigns of each of the Other Holders.

5. Demand Registration Procedures. In connection with the Company’s registration
obligations hereunder with respect to a Demand Registration Statement, the
Company shall:

a. Not less than three Trading Days prior to the filing of each Demand
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall furnish to the Holders copies of all such documents
proposed to be filed. The Company shall not file such Demand Registration
Statement or any related Prospectus, amendments or supplements thereto to which
the Holders of a majority of the Registrable Securities shall reasonably object.

b. Prepare and file with the Commission such amendments, including
post-effective amendments, to each Demand Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such Demand
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period in the case of a Shelf Registration
Statement, and until the end of the related offering in the case of any other
Demand Registration Statement; (ii) cause the related Prospectus to be amended
or supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible to any Registration Statement or any amendment thereto and
as promptly as reasonably possible provide the Holders true and complete copies
of all correspondence from and to the Commission relating to a Registration
Statement; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities

 

7



--------------------------------------------------------------------------------

covered by a Demand Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Holders thereof set
forth in the applicable Demand Registration Statement as so amended or in such
Prospectus as so supplemented.

c. Notify the Holders of Registrable Securities to be sold pursuant to a Demand
Registration Statement as promptly as reasonably possible, of any of the
following events: (i) the Commission notifies the Company whether there will be
a “review” of any Demand Registration Statement; (ii) the Commission comments in
writing on any Demand Registration Statement (in which case the Company shall
deliver to each Holder a copy of such comments and of all written responses
thereto); (iii) any Demand Registration Statement or any post-effective
amendment thereto is declared effective; (iv) the Commission or any other
Federal or state governmental authority requests any amendment or supplement to
a Demand Registration Statement or Prospectus or requests additional information
related thereto; (v) the Commission issues any stop order suspending the
effectiveness of any Demand Registration Statement or initiates any Proceedings
for that purpose; (vi) the Company receives notice of any suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threat of any Proceeding for such
purpose; or (vii) the financial statements included in any Demand Registration
Statement become ineligible for inclusion therein or any statement made in any
Demand Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference is untrue in any material
respect or any revision to a Demand Registration Statement, related Prospectus
or other document is required so that it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

d. Use its best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of any Demand
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

e. Furnish to each Holder, without charge, at least one conformed copy of each
Demand Registration Statement and each amendment thereto, including financial
statements and schedules, and all exhibits to the extent requested by such
Person (excluding those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission.

f. Promptly deliver to each Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) related to a
Demand Registration Statement and each amendment or supplement thereto as such
Persons may reasonably request. The Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

g. In the time and manner required by each Trading Market, if at all, prepare
and file with such Trading Market an additional shares listing application
covering all of the Registrable Securities; (ii) take all steps necessary to
cause such Registrable Securities to be

 

8



--------------------------------------------------------------------------------

approved for listing on each Trading Market as soon as reasonably practicable
thereafter; (iii) to the extent available to the Company, provide to Parent
evidence of such listing; and (iv) maintain the listing of such Registrable
Securities on each such Trading Market.

h. Prior to any public offering of Registrable Securities pursuant to a Demand
Registration Statement, use its best efforts to register or qualify or cooperate
with the selling Holders in connection with the registration or qualification
(or exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions within the United States as any Holder requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period in the case of a Shelf Registration Statement,
and until the offering is completed in the case of any other Demand Registration
Statement, and to do any and all other acts or things necessary or advisable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by a Demand Registration Statement.

i. Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to a Demand Registration Statement, which certificates shall
be free, to the extent permitted by the Merger Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.

j. Cooperate with any due diligence investigation undertaken by the Holders in
connection with the sale of Registrable Securities pursuant to a Demand
Registration Statement, including without limitation by making available any
documents and information.

k. If Holders of a majority of the Registrable Securities being offered pursuant
to a Demand Registration Statement select underwriters for the offering, the
Company shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, by
providing customary legal opinions, comfort letters and indemnification and
contribution obligations.

l. In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering.

m. Comply with all applicable rules and regulations of the Commission.

n. The Company shall not be required to deliver any document pursuant to any
provision of this Section 5 to any Holder that is not selling Registrable
Securities under the applicable Demand Registration Statement. The Company shall
also not be required to deliver any document pursuant to any provision of this
Section 5, other than Section 5(f), to any Holder that proposes to sell
Registrable Securities with less than $100,000 in aggregate offering price to
the public under the Demand Registration Statement (based on the last sale price
per Common Share on the Trading Market on the Trading Day preceding the date of
the Holder Request).

6. Piggy-Back Registration Procedures. In connection with the Company’s
registration obligations hereunder with respect to a Piggy-Back Registration
Statement, the Company shall:

a. Not less than three Trading Days prior to the filing of each Piggy-Back
Registration Statement or any related Prospectus or any amendment or supplement
thereto (i) furnish to the Electing Holders copies of all such documents
proposed to be filed, and (ii) cause its officers and directors, counsel and
independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel, to conduct a
reasonable investigation within the meaning of the Securities Act.

 

9



--------------------------------------------------------------------------------

b. Cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; (ii) as promptly as reasonably possible provide the Electing Holders
true and complete copies of all correspondence from and to the Commission
relating to a Piggy-Back Registration Statement; and (iii) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by a
Piggy-Back Registration Statement during the offering.

c. Notify the Electing Holders as promptly as reasonably possible, and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day thereafter, of any of the following events: (i) the Commission
notifies the Company whether there will be a “review” of any Piggy-Back
Registration Statement; (ii) the Commission comments in writing on any
Piggy-Back Registration Statement (in which case the Company shall deliver to
each Electing Holder a copy of such comments and of all written responses
thereto); (iii) any Piggy-Back Registration Statement or any post-effective
amendment is declared effective; (iv) the Commission or any other Federal or
state governmental authority requests any amendment or supplement to a
Piggy-Back Registration Statement or related Prospectus or requests additional
information related thereto; (v) the Commission issues any stop order suspending
the effectiveness of any Piggy-Back Registration Statement or initiates any
Proceedings for that purpose; (vi) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
Proceeding for such purpose; or (vii) the financial statements included in any
Piggy-Back Registration Statement become ineligible for inclusion therein or any
statement made in any Piggy-Back Registration Statement or related Prospectus or
any document incorporated or deemed to be incorporated therein by reference is
untrue in any material respect or any revision to a Piggy-Back Registration
Statement, related Prospectus or other document is required so that it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

d. Furnish to each Electing Holder, without charge, at least one conformed copy
of each Piggy-Back Registration Statement and each amendment thereto, including
financial statements and schedules, and all exhibits to the extent requested by
such Person (excluding those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission.

e. Promptly deliver to each Electing Holder, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Electing Holders in connection with
the offering and sale of the Registrable Securities covered by such Prospectus
and any amendment or supplement thereto.

 

10



--------------------------------------------------------------------------------

f. Cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Piggy-Back Registration Statement, which certificates
shall be free, to the extent permitted by the Merger Agreement, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Electing Holders may
request.

g. Comply with all applicable rules and regulations of the Commission.

h. The Company shall not be required to deliver any document pursuant to any
provision of this Section 6, other than Section 6(e), to any Electing Holder
that proposes to sell Registrable Securities with less than $100,000 in
aggregate offering price to the public under the Piggy-Back Registration
Statement (based on the last sale price per Common Share on the Trading Market
on the Trading Day preceding the date of the written request sent by such
Electing Holder under Section 4).

7. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (a) all registration and filing fees (including,
without limitation, fees and expenses (i) with respect to filings required to be
made with any Trading Market, and (ii) in compliance with applicable state
securities or “blue sky” laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with “blue sky”
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders )), (b) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses requested by the Holders),
(c) messenger, telephone and delivery expenses, (d) fees and disbursements of
counsel for the Company, and (e) fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement.

8. Indemnification.

a. Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, partners, members, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each Person who controls any such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all Losses, as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or

 

11



--------------------------------------------------------------------------------

in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent that (i) such untrue statements or omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto or (ii) in the case of an
occurrence of an event of the type specified in Section 5(c)(v)-(vii), the use
by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 9(d).
The Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.

b. Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
any omission of a material fact required to be stated therein or necessary to
make the statements therein not misleading to the extent, but only to the
extent, that such untrue statement or omission is contained in any information
so furnished in writing by such Holder to the Company specifically for inclusion
in such Registration Statement or such Prospectus. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

c. Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have

 

12



--------------------------------------------------------------------------------

failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(iii) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party written notice thereof to the Indemnifying Party
(regardless of whether it is ultimately determined that an Indemnified Party is
not entitled to indemnification hereunder; provided, that the Indemnifying Party
may require such Indemnified Party to undertake to reimburse all such fees and
expenses to the extent it is judicially determined that such Indemnified Party
is not entitled to indemnification hereunder).

d. Contribution. If a claim for indemnification under Section 8(a) or 8(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 8(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

13



--------------------------------------------------------------------------------

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

9. Miscellaneous.

a. Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

b. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
at least two-thirds of the then outstanding Registrable Securities.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of at least a majority of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence.

c. Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

d. Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Sections 5(c)(v), 5(c)(vi), or
5(c)(vii), or Sections 6(c)(v), 6(c)(vi), or 6(c)(vii), as applicable, such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until such Holder’s receipt of the copies of any
supplemented Prospectus and/or amended Registration Statement, or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

e. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is

 

14



--------------------------------------------------------------------------------

delivered via facsimile at the facsimile telephone number specified in this
Section prior to 4:30 p.m. (New York City time) on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Agreement on a day that is not a Trading Day or later than 4:30 p.m. (New York
City time) and earlier than 11:59 p.m. (New York City time) on any Trading Day,
(c) the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth in the Merger Agreement.

f. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of Holders holding a
majority of the Registrable Securities. This Agreement and the rights, duties
and obligations of the Holders may be freely assigned or delegated by such
Holders in conjunction with and to the extent of any transfer of Registrable
Securities by any such Holders.

g. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

h. GOVERNING LAW; VENUE; WAIVER OF JURY TRAIL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF KANSAS. EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING
THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY
ANY OF THE TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, STOCKHOLDERS, EMPLOYEES OR AGENTS)
SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND U.S. FEDERAL COURTS HAVING
JURISDICTION OVER JOHNSON COUNTY, KANSAS. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND U.S. FEDERAL COURTS
HAVING JURISDICTION OVER JOHNSON COUNTY, KANSAS FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF
THIS AGREEMENT), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR

 

15



--------------------------------------------------------------------------------

PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.

i. Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

j. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

k. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGES FOLLOW.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

BROOKE CREDIT CORPORATION (f/k/a Oakmont Acquisition Corp..) By:  

/s/ Michael S. Lowry

Name:   Michael S. Lowry Title:   Chief Executive Officer BROOKE CORPORATION By:
 

/s/ Anita F. Larson

Name:   Anita F. Larson Title:   President and Chief Operating Officer

For purposes of Section 4.c. hereof only and

in their respective capacities as Other Holders:

 

OTHER HOLDERS:

/s/ Robert J. Skandalaris

Robert J. Skandalaris

/s/ Michael Azar

Michael Azar

/s/ David J. Langevin

David J. Langevin

 

17



--------------------------------------------------------------------------------

QVM OAKMONT SERVICES LLC By:  

/s/ Michael C. Azar

Name:   Michael C. Azar Title:   Managing Member KRISLEE & ASSOCIATES, LLC By:  

/s/ Robert J. Skandalaris

Name:   Robert J. Skandalaris Title:   Managing Member

 

/s/ Frederick L.Hubacker

Fredrick L. Hubacker

/s/ Lee M. Canaan

Lee M. Canaan

/s/ Mark T. Behrman

Mark T. Behrman

/s/ Donald J. Spense

Donald J. Spense

 

MORGAN JOSEPH & CO., INC. By:  

/s/ Brian J. Dettman

Name:   Brian J. Dettman Title:   Managing Director

 

18



--------------------------------------------------------------------------------

FALCON MEZZANINE PARTNERS II, LP By:  

/s/ Raefael Fogel

Name:   Raefael Fogel Title:   Vice President JZ EQUITY PARTNERS PLC By:  

/s/ David W. Zalaznick

Name:   David W. Zalaznick Title:   Investment Adviser FMP II CO-INVESTMENT, LLC
By:  

/s/ Raefael Fogel

Name:  

Raefael Fogel

Title:   Vice President

 

19



--------------------------------------------------------------------------------

Annex A

Plan of Distribution

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits sellers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales;

 

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

The selling stockholders may also engage in short sales against the box, puts
and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the seller of shares, from the seller) in amounts to be negotiated.
The selling stockholders do not expect these commissions and discounts to exceed
what is customary in the types of transactions involved. Any profits on the
resale of shares of common stock by a broker-dealer acting as principal might be
deemed to be underwriting discounts or commissions under the Securities Act.
Discounts, concessions, commissions and similar selling expenses, if any,
attributable to the sale of shares will be borne by a selling stockholder. The
selling stockholders may agree to indemnify any agent, dealer or broker-dealer
that participates in transactions involving sales of the shares if liabilities
are imposed on that person under the Securities Act.

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.



--------------------------------------------------------------------------------

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.

 

A-2